Title: From Thomas Jefferson to the Senate, 1 February 1802
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
          
          I nominate the following persons to office, as respectively stated.
          David Latimore of the Missisipi territory to be a member of the legislative council thereof, in the place of Adam Bingaman who declined qualifying; the said David Latimer being one of two persons nominated by the House of Representatives of the sd territory for appointment in the place of the said Adam Bingaman.
          John Taylor of New York to be a Commissioner to hold a treaty between the state of New York and the Saint Regis Indians, on matters concerning the state of New York, as explained in a letter from the Governor of New York, an abstract of which is inclosed.  also to be a Commissioner to hold a Convention between the Seneca Indians and the Agent of the Holland land company, for the purpose of reconveying to the Senecas certain parcels of their former lands as explained in a letter from the said agent, a copy of which is inclosed.
          James Leander Cathcart, heretofore Consul at Tripoli, to be Consul at Algiers instead of Richard Obrian who desires to return.
          William Jarvis of Massachusets to be Consul at Lisbon instead of John Bulkeley.
          George Washington Mcelroy to be Consul at Teneriffe, instead of John Culnan who has abandoned the place.
          Henry Molier of Maryland, to be Consul of Corunna.
          William Riggin of Maryland to be Consul of Trieste in the place of John Lamson
          Joseph Barnes a citizen of the US. now in Messina, to be Consul for the island of Sicily.
          
          John M. Forbes of Massachusets to be Consul at Hamburg in the place of Joseph Pitcairn.
          John Appleton of Massachusets to be Consul at Calais.
          Bartholomew Dandridge of Virginia to be Commercial agent at Port Republicain in St. Domingo.
          Robert Young of Columbia to be Commercial agent at the Havanna in the place of John Morton resigned.
          Timothy Bloodworth of N. Carolina, to be Collector for the district of Wilmington in that state in place of Griffith John Mcrea, dead.
          John Slocum of Rhode island to be Surveyor of the port of Newport in that state in place of Daniel Lyman.
          John Cross Jnr. of Rhode island to be Surveyor of the port of Pawcatuck, in that state, in place of George Stillman.
          
            
              William Rogers of Maryland
              }
              to be Surgeon’s mates in the navy of the US.
            
            
              Alexander Williams of Columbia
            
            
              John A. Smith of Columbia.
            
            
              Joseph W. New of Virginia.
            
          
          
            Th: JeffersonFeb. 1. 1802.
          
        